COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-18-00024-CR


MELVIN CADE                                                        APPELLANT

                                       V.

THE STATE OF TEXAS                                                      STATE


                                    ----------

          FROM THE 367TH DISTRICT COURT OF DENTON COUNTY
                    TRIAL COURT NO. F-2007-0395-E

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant Melvin Cade attempts to appeal from his 2009 conviction for

indecency with a child. See Tex. Penal Code Ann. § 21.11 (West Supp. 2017).

Cade pleaded guilty pursuant to a plea bargain, and in accordance with the plea

bargain, the trial court sentenced him to twenty years’ confinement. The trial

court’s certification of Cade’s right to appeal states that the case “is a plea-


      1
      See Tex. R. App. P. 47.4.
bargain case, and the defendant has NO right of appeal” and that “the defendant

has waived the right of appeal.” See Tex. R. App. P. 25.2(a)(2).

      On January 26, 2018, we notified Cade that his appeal could be dismissed

based on the trial court’s certification unless he or any party desiring to continue

the appeal filed a response on or before February 5, 2018, showing grounds for

continuing his appeal.2 See Tex. R. App. P. 25.2(d), 44.3. No response has

been filed.

      In accordance with the trial court’s certification, we therefore dismiss

Cade’s appeal. See Tex. R. App. P. 25.2(d), 43.2(f).



                                                    PER CURIAM


PANEL: WALKER, MEIER, and KERR, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 15, 2018




      2
        That same day, we also notified Cade that it appeared we lacked
jurisdiction over his appeal because his notice of appeal was not timely filed.
See Tex. R. App. P. 26.2(a). We also explained that Cade had already appealed
from the judgment at issue. See Cade v. State, No. 02-09-00404-CR, 2010 WL
598622, at *1 (Tex. App.—Fort Worth Feb. 18, 2010, no pet.) (mem. op., not
designated for publication) (dismissing appeal based on trial court’s certification).


                                         2